Citation Nr: 1535286	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5.

2.  Entitlement to an earlier effective date establishing service connection for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the Los Angeles, California RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for an acquired psychiatric disorder, including stress, depression, and anxiety, to include as due to service-connected disabilities; (2) service connection for sexual dysfunction, to include as due to service-connected disabilities; (3) service connection for hypertension, to include as due to service-connected disabilities; (4) service connection for umbilical/ventral hernia, to include as due to service-connected disabilities; and (5) service connection for headaches, to include as due to service-connected disabilities have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On June 23, 2015, prior to the promulgation of a decision in the appeal for an initial rating in excess of 10 percent for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5, and an earlier effective date establishing service connection for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5, the Board received notification from the Veteran that he desired to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5 have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for an earlier effective date establishing service connection for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5 have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative indicated, in a statement dated June 23, 2015, that the Veteran wished to withdraw his appeal regarding an initial rating in excess of 10 percent for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5, and an earlier effective date establishing service connection for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5.  There remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal regarding an initial rating in excess of 10 percent for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5 is dismissed.

The appeal regarding an earlier effective date establishing service connection for thoracolumbar spondylosis with compression fracture of T9-T10 and anterolisthesis of L5 is dismissed.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


